Citation Nr: 0507497	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
medical meniscus tear of the right knee, for the period from 
November 29, 1999 to December 16, 2002. 

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee, for the period from 
November 29, 1999 to December 16, 2002.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1971 to February 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

An August 2002 rating decision granted a separate 10 percent 
rating for arthritis of the right knee.  Thereafter, a March 
2003 rating decision assigned a 100 percent evaluation for 
the right knee from December 17, 2002.  This total evaluation 
remains in effect.  As a 100 percent rating is considered a 
full grant of the increased rating on appeal, the Board will 
only address the increased rating claims for the period prior 
to the effective date of the total rating, that is, from 
November 29, 1999, to December 16, 2002.  

In January 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In an August 2004 statement, the veteran stated that he had 
filed for both knees.  The record shows that in March 2003, 
the veteran withdrew his claim of entitlement to service 
connection for a left knee disability.  38 C.F.R. § 20.204 
(2004).  Thus the Board will not address the matter further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO most recently issued a supplemental statement of the 
case (SSOC) in December 2004.  However, additional private 
medical evidence was associated with the claims file in 
February 2005.  Some of this evidence pertains to the time 
period in question concerning these claims.  The veteran has 
not waived his right of prior RO consideration of this 
evidence.  Consequently, the Board must return this case to 
the RO for review and, if the claim remains denied, inclusion 
of the aforementioned evidence in a new supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 
(2004).  

Accordingly, the Board REMANDS this case for the follow


The RO should review the evidence of 
record since the issuance of the last 
SSOC in December 2004.  Thereafter the RO 
should readjudicate the issues on appeal.  
If the benefits sought on appeal remain 
denied, the RO should provide the veteran 
and his representative with a new SSOC.  
The SSOC must contain notice of all 
relevant actions taken, a summary of the 
relevant evidence (including all records 
associated with the claims file following 
the issuance of the last SSOC in December 
2004, and discussion of all pertinent 
legal authority.  The RO should allow an 
appropriate period for response.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




